Citation Nr: 0706821	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
chondromalacia of the left knee.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1972 to September 1980.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision of the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection and assigned a 10 percent rating, effective from 
June 19, 2001, for chondromalacia of the left knee.  A March 
2004 rating decision increased the rating assigned to 20 
percent, also effective from June 19, 2001.  The veteran has 
not expressed disagreement with the effective date assigned.  
As he has continued to express dissatisfaction with the 20 
percent rating, and the rating is less than the maximum under 
the applicable criteria, the claim remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

The veteran requested a Travel Board hearing in his April 
2004 substantive appeal; June 2006 correspondence from the 
veteran's representative indicates the veteran was cancelling 
the scheduled hearing and no longer wanted a hearing.


FINDINGS OF FACT

1. Prior to November 18, 2003, the veteran's left knee 
disability was manifested by no more than moderate 
instability; compensable limitations of flexion or extension, 
or arthritis with painful motion were not shown.

2. From November 18 until April 26, 2005, the veteran's left 
knee disability was manifested by moderate instability and 
arthritis with painful motion upon full flexion; severe 
instability, compensable flexion and/or extension were not 
shown.

3. From April 26, 2005, the veteran's left knee disability 
has been manifested by moderate instability and arthritis; 
severe instability, compensable flexion and/or extension, or 
arthritis with painful motion has not been shown.



CONCLUSION OF LAW

The veteran's service connected left knee disability warrants 
"staged" initial ratings of 20 percent (under Code 5257 for 
instability) prior to November 18, 2003; 30 percent 
(combined, based on a formulation of 20 percent for 
instability under Code 5257 and 10 percent for arthritis with 
painful motion under Code 5003) from November 18, 2003 until 
April 26, 2005; and 20 percent from (under Code 5257) from 
April 6, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
November 2003 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  August 2001 and November 
2003 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing, and advised 
him to submit any evidence or provide any information he had 
regarding his claim.  While the veteran was not provided with 
notice regarding disability ratings and effective dates prior 
to the rating decision on appeal, the purpose of this notice 
was fulfilled when service connection was granted and an 
initial disability rating and effective date were assigned; 
thus, any technical notice deficiency (including in timing) 
earlier in the process was not prejudicial to the veteran.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).  [Notably, a March 2006 letter provided the veteran 
with notice on disability ratings and effective dates.]  A 
March 2004 statement of the case (SOC) provided notice on the 
"downstream" issue of an increased initial rating; and a 
September 2005 supplemental SSOC readjudicated the matter.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, No. 02-1077 
(U. S. Vet. App. Dec. 21, 2006).  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

The veteran's pertinent VA and private treatment records have 
been secured.  The RO arranged for VA examinations in January 
2002, November 2003, and April 2005.  On April 2005 VA 
examination, the veteran reported that he had an x-ray and a 
MRI of his left knee done at the Fresno VA Medical Center in 
2004.  These records have not been associated with the claims 
file.  While VA records are constructively of record, the 
Board finds that a remand to obtain them is not necessary.  
The claims file contains earlier x-ray evidence of arthritis 
and the Board is granting an increased "staged" rating 
based partially on this evidence.  Consequently, what 
information these studies would provide, i.e., that the knee 
has arthritic changes, is not in dispute.  The veteran has 
not indicated that the imaging reports otherwise show 
evidence of increased disability corresponding to rating 
criteria.  He has not identified any other evidence that 
remains outstanding.  In a June 2006 statement, his 
representative indicated that he requested the record remain 
open for 60 days to allow him to submit additional evidence.  
The record has been open for more than eight months and the 
veteran has not submitted any additional evidence.  Thus, 
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

B.	Factual Background

A May 2001 private x-ray of the left knee revealed mild to 
moderate degenerative changes.  No acute fracture or 
dislocation was noted.  On orthopedic examination, Dr. J. P. 
M. reported symptoms of pain and a clunking McMurray's test 
with an unlocking sensation.  The knee was stable to varus 
and valgus stress, had negative anterior drawer and Lachman's 
signs, and had no pivot shift.  He concluded the veteran had 
a bucket handle tear, probably of the medial meniscus, and 
recommended arthroscopic surgery.

On January 2002 VA examination, the veteran reported 
experiencing pain from excessive walking and painful popping 
on acute flexion and extension.  He stated he had not noticed 
any swelling or sensation of a giving away of the knee.  On 
physical examination, a hyper-mobile patella that could be 
"subluxated very easily" was noted.  The patella and the 
medial joint line were tender to touch and pressure.  
Otherwise, the knee was essentially normal with full range of 
motion, a negative Lachman's sign, McMurray's sign within 
normal limits, no atrophy, and intact collateral and cruciate 
ligaments.  The only positive finding was for 
"chondromalacia of the patella due to physiologic hyper-
mobility of the patella."  X-rays showed minimal narrowing 
of the medial compartment of the left knee.  The impression 
was possible degenerative changes, medial compartment left 
knee.  In a September 2002 addendum, the examiner noted that 
he did not detect any signs or symptoms indicative of a 
medial meniscus tear; further examination was recommended.

An August 2003 private treatment record from Dr. J. R. L. 
notes the veteran reported that his knee gave out a couple of 
times a day and felt unstable when he walked up and down 
stairs.  He also complained of occasional swelling, not being 
able to squat or kneel down, pain while walking, and not 
being able to run fast.  Dr. J. R. L believed the veteran had 
ruptured his anterior cruciate ligament (ACL) during service 
and noted that he had posterolateral instability and 
recurrent subluxation of the left knee as a result of the 
rupture.

On November 2003 VA examination, the veteran stated he could 
not depend on his left knee, because it was unstable and 
seemed to give way on him.  Pain prevented him from running 
or jumping.  When he knelt down, the knee would go out of 
joint and shift.  The knee did not lock.  It was noted he 
walked without evidence of a limp, discomfort, or pain.  
Physical examination revealed the following findings:  no 
atrophy or effusion; tenderness to palpation over the medial 
and anterior aspect of the knee; positive anterior Lachman's 
sign; positive anterior drawer sign; positive laxity of the 
medial aspect of the knee when slightly flexed; and full 
range of motion with pain on full flexion.  The examiner 
concluded the veteran had a torn ACL and that he might have 
internal derangement of the knee with a meniscus tear.  

In his April 2004 substantive appeal, the veteran stated he 
should be rated at least 30 percent for painful movement and 
loss of flexion.  He also indicated that he had to leave his 
current employment because of his knee.

On April 2005 VA examination, the veteran reported that 
walking, stair climbing, and repetitive use were 
precipitating factors of his pain.  He stated that one of the 
worst things that could happen to his knee would be to pivot 
on it.  He indicated he had not yet had surgery on his knee.  
Physical examination showed some protrusion over the medial 
side of the left knee joint, which the examiner concluded was 
suspicious of hypertrophic changes due to arthritis.  The 
knee was tender to touch.  There was no swelling.  There was 
full range of motion; the movements were not painful; and 
there was no grinding with movement.  Collateral and cruciate 
ligaments were intact.  Lachman's and McMurray's signs were 
negative.  Palpation of the patella was painful and there was 
hypermobility towards the lateral side and severe pain upon 
stretching to the lateral side.  The examiner noted the 
veteran did not use a cane or walker; that he could perform 
his daily activities, but wore an elastic knee support to mow 
the lawn; repetitive use of the knee did not "particularly 
aggravate the knee joint except when it is done on inclined 
surfaces".  The examiner reviewed the claims file after the 
examination and concluded the veteran had a hyper-mobile left 
patella, which was possibly a chondromalacia condition with 
some arthritic changes.  Any additional limitation of motion 
of the left knee would "probably be due to walking on 
inclined surfaces or taking a wrong step which causes the 
kneecap to snap."  

C.	Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Code 5257 for subluxation/instability.  Essentially, these 
opinions state that separate compensable ratings may be 
assigned when limitation of knee motion is compensable or 
(under Code 5003) when there is x-ray evidence of arthritis 
together with a finding of painful motion.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The RO has rated the veteran's knee disability 20 percent 
under Code 5257 (for instability) effective from June 19, 
2001, the day the veteran's claim was received by VA.  Under 
Code 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating for moderate subluxation or lateral instability, and a 
30 percent rating for severe subluxation or lateral 
instability.  There is no objective evidence of more than 
moderate instability or subluxation of the left knee during 
the appeal period.  January 2002 VA examination found that 
the patella was "hyper-mobile" and could be subluxated very 
easily; however, Lachman's and McMurray's signs were both 
negative and the veteran reported he did not have any 
sensation of giving away of his left knee.  November 2003 VA 
examination found positive Lachman's and anterior drawer 
signs and positive laxity upon slight flexion; the examiner 
indicated the veteran walked with a normal gait, without 
evidence of a limp or pain.  The veteran reported he was able 
to complete his daily activities, but he could not run or 
jump because of pain.  While he stated his knee felt 
unstable, the only time he specifically said it shifted was 
when he knelt down.  On April 2005 VA examination, collateral 
and cruciate ligaments were intact, while McMurray's and 
Lachman's signs were negative.  The examiner noted the 
veteran walked without a cane or walker; and the veteran 
indicated he only experienced giving out problems upon 
repetitive use.  Private medical records have stated the 
veteran's history of symptoms, but have not made objective 
findings regarding instability.  Hence, the competent 
(medical) evidence of record does not indicate that at any 
time left knee instability was of sufficient degree to be 
considered severe.  
While the veteran has contended during treatment that 
instability of the left knee has been severe, his contentions 
are not competent evidence in this matter.  While he is 
competent to describe symptoms he experiences, he is not 
competent to make medical findings which require conduct of 
an examination, and consequently medical training/expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, a rating in excess of 20 percent under Code 
5257 is not warranted at any time during the appeal period.

As mentioned above, knee disability can be separately rated 
based on limitation of motion.  The Codes applicable to 
limitation of motion of the knee include Code 5260 (for 
flexion) and Code 5261 (for extension).  

Under Code 5260, limitation of flexion is rated 
noncompensable when it is to 60 degrees and rated 10 percent 
when it is to 45 degrees.  Under Code 5261, limitation of 
extension is rated noncompensable when it is to 5 degrees and 
10 percent when it is to 10 degrees.  38 C.F.R. § 4.71a.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71, Plate II.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

All private and VA examinations of record have found the 
veteran had full ranges of motion of the left knee.  However, 
on November 18, 2003 examination, but not on other 
examinations, pain was noted at full flexion (i.e., on fill 
motion).  In considering the DeLuca factors, the veteran has 
reported some functional loss and pain with repetitive use of 
the knee and when walking on inclined surfaces.  He has also 
indicated that he cannot run fast and cannot kneel down.  
However, he has stated that he is able to complete his daily 
activities without any problems and he has not reported any 
excess fatigability or weakness, incoordination, swelling, or 
atrophy from disuse.  Hence, even with consideration of the 
DeLuca factors, the evidence does not show that the veteran's 
flexion or extension warrants a compensable rating under Code 
5260 or 5261 at any time during the appeal period.  

However, arthritis of a knee (shown by x-ray) with painful 
limited motion that is noncompensable under Code 5260 and 
5261, warrants a separate 10 percent (maximum) rating under 
Code 5003.  See 38 C.F.R. § 4.71, Code 5003 (explaining that 
a 10 percent rating is available for noncompensable motion of 
a major joint where there are findings of swelling, muscle 
spasm, or painful motion).  May 2001 private x-rays show mild 
to moderate degenerative changes in the left knee and January 
2002 VA x-rays reveal possible degenerative changes.  As 
noted above, painful left knee motion on full flexion was 
shown on November 18, 2003 VA examination.  Significantly, on 
earlier VA examination in January 2002, pain was not noted 
with the full range of motion reported.  Likewise, on April 
26, 2005 VA examination there no longer was a report of pain 
on extreme of flexion.  

Accordingly, the Board concludes that the veteran's arthritis 
of the left knee warrants staged ratings of 0 percent prior 
to November 18, 2003; 10 percent from November 18, 2003 until 
April 26, 2005; and 0 percent from April 26, 2005.  From 
April 26, 2005, the veteran is not entitled to a separate 
rating for arthritis with painful motion, as the April 2005 
VA examiner specifically noted that the veteran had full 
range of motion without pain.  There was also no swelling, 
muscle spasms, grinding of the knee joints, or other 
objective findings noted upon range of motion.  

When the staged rating for arthritis with painful motion of 
the left knee is combined with the rating for instability, 
the resulting combined staged rating for left knee disability 
is 20 percent prior to November 18, 2003; 30 percent from 
November 18, 2003 until April 26, 2005; and 30 percent from 
April 26, 2005.  See 38 C.F.R. § 4.25.

For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the left knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.

As the veteran indicated in April 2004 that he had to leave 
his current employment because of his knee, the Board has 
also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no 
indication in the record that the schedular evaluations are 
inadequate to evaluate the average industrial impairment due 
to the disability at issue.  The veteran has not required 
frequent hospitalization for his knee disability and the 
manifestations of this disability are those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).




ORDER

"Staged" combined ratings of 20 percent prior to November 
18, 2003; 30 percent from November 18, 2003 until April 26, 
2005; and 20 percent from April 26, 2005 are granted for the 
veteran's service-connected left knee disability, subject to 
the regulations governing payment of monetary awards.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


